Opinion filed August 29, 2014




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-14-00212-CR
                                    ___________

                 DERRELL WAYNE GIBSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 350th District Court
                              Taylor County, Texas
                          Trial Court Cause No. 11031-D


                      MEMORANDUM OPINION
      Derrell Wayne Gibson has filed a pro se notice of appeal in this cause. We
dismiss the appeal.
      The clerk of this court wrote Appellant on August 11, 2014, and informed
him that it did not appear that his notice of appeal related to an appealable order.
We requested that Appellant respond and show grounds to continue the appeal.
Appellant has responded, but he has not shown grounds upon which this appeal
may continue.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). Documentation
received from the district clerk reflects that the trial court granted the State’s
motion to dismiss and dismissed cause no. 11031-D by a written order signed by
the judge of the trial court on August 5, 2014. In his August 15, 2014 response to
this court’s letter, Appellant seems to indicate that cause no. 11031-D was “put . . .
on” him when he went to court on July 31, 2014, for sentencing in another case.
However, the documents on file in this court reflect that cause no. 11031-D has
been dismissed. We can find no authority that would permit this court to exercise
jurisdiction in Appellant’s appeal from such an order.        See McCray v. State,
No. 01-12-00969-CR, 2013 WL 6047614 (Tex. App.—Houston [1st Dist.]
Nov. 14, 2013, no pet.) (mem. op., not designated for publication) (dismissing for
want of jurisdiction defendant’s appeal from order of dismissal).
      Consequently, the appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


August 29, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2